Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blacker et al. (US Pub 20120225224) in view of any one of Fischer (US Pub 20110268941), Lorenzzi (US Pub 20180194676, having an earlier effective filing date) or Imran (US Pub 2014/0141261) or alternatively, in further view of either one of Hevesi (US PN 9,482,799) or Imran (US Pub 20140141261).
Regarding claims 1-2 and 3: Blacker teaches the following solar radiation shielding member,

    PNG
    media_image1.png
    527
    520
    media_image1.png
    Greyscale

	As shown above, the first, second and third dielectric films have ZnOx dielectric layers as top layers thereof but Blacker fails to explicitly disclose these layers being crystalline. However, Blacker does not exclude such a feature and instead is only generally teaching a solar control coating comprising alternating metallic and dielectric layers wherein each dielectric layers has a ZnOx dielectric as a top layer.
	As Fischer, Lorenzzi and Imran, who each similarly teaches a solar control coating comprising alternating metallic and dielectric layers wherein each dielectric layer has a ZnOx dielectric as a top layer, discloses that it is desirable in the art that such ZnOx top layers directly under Ag layers are crystalline (see 0056-0057 and Examples in Fischer and 0068, 0086-0087, 0092, 0171 in Lorenzzi, 0015 in Imran), it would have been obvious to one having ordinary skill at the time of invention to modify Blacker to include their ZnOx top layers being crystalline in order to obtain a desirable coating. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 In the instant case, Blacker teaches the general conditions of the claim. 
Additionally it is noted that optical thickness of a material is determined by its refractive index and physical thickness (optical thickness= n (index) x d (physical thickness)) and Blacker does teach physical thickness for their SIxNy dielectric layer A being 29.4nm, physical thicknesses for their ZnOx crystalline layers being 6nm (layer7), 13nm (layer 17), and 6nm (layer 27) and a physical thickness for their TiOx layer B being 11.6nm (see Table 3). Although Blacker does not explicitly disclose the index of each of these layers, the Examiner notes that as Blacker nowhere requires the layers to be substoichiometric or superstoichiometric, one having ordinary skill would reasonably conclude the layers to be stoichiometric (layer A= Si3N4, crystalline layers to be ZnO and TiO2 for layer B). Given the known indices for Si3N4, ZnO and TiO2 (see Col. 5, lines 7-15 in 9,482,799 as evidence of index) together with Blacker’s taught physical thicknesses will provide for optical thicknesses falling within the ranges recited in claims 1 and 3. 
	Alternatively, in the instance Applicants argue against the Examiner’s assertion that one having ordinary skill would reasonably conclude the layers to be stoichiometric, it is noted that at the very least, making the layers stoichiometric would have been obvious. Specifically, Blacker’s coating is a solar control coating comprising alternating metallic and dielectric layers and they do not appear to place any limits on the stoichiometry of their SixNy, TiOx and ZnOx dielectric layers. As such, one having ordinary skill would reasonably look to the prior art to find suitable stoichiometry for such layers.
	As Hevesi, who similarly teaches a solar control coating comprising alternating metallic and dielectric layers, suggests that the most common dielectric materials used for such dielectric layers are that of TiO2, ZnO, Si3N4, etc. (see Col. 5, lines 38-40) and Imran, who similarly teaches a solar control coating comprising alternating metallic and dielectric layers, discloses the desire for silicon nitride and titanium oxide in a first dielectric layer being Si3N4 and TiO2 and zinc oxide layers directly under Ag be ZnO (see Figures) it would have been obvious to one having ordinary skill at the time of invention to modify Blacker to include their SixNy layer being Si3N4, their TiOx being TiO2 and their ZnO layers being ZnO in order to obtain desirable dielectrics.  
	Similar to reasons above, given the taught physical thicknesses for each of Blacker’s layers and the known index for Si3N4, TiO2 and ZnO, Blacker’s layers will have optical thicknesses falling within the ranges claimed. 
Regarding claim 4: As shown in Blacker’s Figure, their fourth dielectric film has two or more layers with a layer including Ti and O but Blacker does not explicitly disclose an amorphous layer containing Zn and O. However, as shown in the Figure, the fourth dielectric film does include a pure SnO2 layer.

Regarding claim 5: Blacker does not disclose an exact example that has both a total metal film thickness and metal thickness ratios meeting that claimed, however, similar to above, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such values are critical. Specifically, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 In the instant case, Blacker teaches the general conditions of the claim and although they may not disclose an exact example that has both the total metal film thickness and metal thickness ratios claimed, Blacker does teach that their first metal layer can have a thickness of 10-16nm, their second metal layer has a thickness of 10-14.5nm and their third has a thickness of 12-18nm (Table 3) which allows for totals and ratios overlapping those claimed. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it 
	Additionally it is noted for the record that obtaining a total and a ratio relationship of the second metal layer being thicker than the first and third when choosing thicknesses within Blacker’s ranges would have been within the skill in the art given that Blacker clearly suggests totals meeting the claimed range as being suitable (see Table 3 Example) and Fischer suggesting the desire in the art of solar control coatings for a second metal layer to be thicker than each of the first and third metal layers in a three Ag layer stack (see 0044). 
Regarding claim 6: As shown in Blacker’s above Figure, sacrificial metal films are on the first, second and third metal films and each can contain Ti or NiCr.
Regarding claim 7: Blacker’s solar radiation shielding member is a plate glass and said glass can be processed with heat (Figures, 0057).
Regarding claim 9: Blacker teaches a laminated glass comprising two plate glasses laminated together via an intermediate resin film wherein one of the glasses is their solar radiation shielding member (0072-0073). 
Regarding claims 8 and 10: Blacker does not disclose the overall optical thickness for each of their first, second, third and fourth dielectric films, however, similar to above, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such values are critical. Specifically, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784